Title: Nicolas G. Dufief to Thomas Jefferson, 26 November 1811
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
            
                     Monsieur 
                     A Philadelphie ce 26 Novembre 1811
             Je m’empresse de vous faire l’hommage de mon catalogue avant que Sa publication ait été encore annoncé. Je dois vous prévenir que la difficulté qu’on éprouve à Se procurer des Livres Francais est cause qu’une partie de ceux qui composent ma Bibliothèque est de rencontre, mais les prix ont été fixés en conséquence.
                     
            Agreez, Je vous prie, les assurances du profond respect avec lequel, J’ai l’honneur d’être Monsieur votre très-dévoué ServiteurN. G. Dufief
          
          
            P.S Je reçois à l’instant un grand nombre de livres dont je vous enverrai la note par la première occasion
          
         
          Editors’ Translation
          
            
              
                     Sir 
                      
                        Philadelphia 
                        26 November 1811
               I eagerly compliment you with my catalogue before its publication has been announced. I must caution you that procuring French books is so difficult that some of those making up my bookstall are secondhand, but their prices have been set accordingly.
                     
              I pray you to accept the assurances of the profound respect with which I have the honor to be Sir your most devoted ServantN. G. Dufief
            
            
              P.S. I am receiving many books at present. I will describe them to you at the first opportunity
            
          
        